 


 HR 507 ENR: Pascua Yaqui Tribe Trust Land Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 507 
 
AN ACT 
To provide for the conveyance of certain land inholdings owned by the United States to the Pascua Yaqui Tribe of Arizona, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pascua Yaqui Tribe Trust Land Act.  
2.DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)DistrictThe term District means the Tucson Unified School District, a school district recognized as such under the laws of the State of Arizona.  
(2)MapThe term map means the map titled PYT Land Department and dated January 15, 2013.  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  
(4)TribeThe term Tribe means the Pascua Yaqui Tribe of Arizona, a federally recognized Indian tribe.  
3.Lands to be held in trust 
(a)Parcel ASubject to subsection (c) and to valid existing rights, all right, title, and interest of the United States in and to the approximately 10 acres of Federal lands generally depicted on the map as Parcel A are declared to be held in trust by the United States for the benefit of the Tribe.  
(b)Parcel BSubject to subsection (c) and valid existing rights, all right, title, and interest of the United States in and to the approximately 10 acres of Federal lands generally depicted on the map as Parcel B are declared to be held in trust by the United States for the benefit of the Tribe.  
(c)Effective dateSubsections (a) and (b) shall take effect on the day after the date on which— 
(1)the District relinquishes all right, title, and interest of the District in and to the land described in subsection (b); and  
(2)the Secretary (or a delegate of the Secretary) approves and records the lease agreement between the Tribe and the District for the construction and operation of a regional transportation facility located on the restricted Indian land of the Tribe in accordance with the requirements of the first section of the Act entitled An Act to authorize the leasing of restricted Indian lands for public, religious, educational, recreational, residential, business, and other purposes requiring the grant of long-term leases, approved August 9, 1955 (25 U.S.C. 415), and part 162 of title 25, Code of Federal Regulations (including successor regulations).  
4.Gaming prohibitionThe Tribe may not conduct gaming activities on the lands held in trust under this Act, as a matter of claimed inherent authority, or under the authority of any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations thereunder promulgated by the Secretary or the National Indian Gaming Commission.  
5.Water rights 
(a)In generalThere shall not be Federal reserved rights to surface water or groundwater for any land taken into trust by the United States for the benefit of the Tribe under this Act.  
(b)State water rightsThe Tribe retains any right or claim to water under State law for any land taken into trust by the United States for the benefit of the Tribe under this Act.  
(c)Forfeiture or abandonmentAny water rights that are appurtenant to land taken into trust by the United States for the benefit of the Tribe under this Act may not be forfeited or abandoned.  
(d)AdministrationNothing in this Act affects or modifies any right of the Tribe or any obligation of the United States under Public Law 95–375 (25 U.S.C. 1300f et seq.).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
